Citation Nr: 1223020	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  04-32 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, and posttraumatic stress disorder (PTSD), to include as due to an in-service personal assault.  

2.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied entitlement to service connection for depression, anxiety, and stress as well as for prostate cancer.  

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for depression and anxiety as encompassing entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, and PTSD, regardless of the precise diagnosis. 

The Veteran provided testimony at a personal hearing before a Decision Review Officer (DRO) at the RO in November 2004.  He provided testimony before the undersigned during a hearing in August 2006.  Transcripts of both hearings are of records.  

The claim was previously remanded by the Board for further development in December 2006 and October 2010.  

The issue of entitlement to service connection for sleep apnea has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  An acquired psychiatric disability, PTSD, anxiety and depression, is the result of a personal assault in service.    

2.  There is evidence of behavior changes in response to the in-service personal assault.

3.  Prostate cancer has not been shown to be etiologically related to active duty service on a direct or presumptive basis.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, PTSD, anxiety and depression, was incurred as a result of active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).

2.  Prostate cancer was not incurred in or aggravated by active duty service, and its incurrence or aggravation during service may not be presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Regarding the claim for service connection for an acquired psychiatric disability, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision to grant service connection for an acquired psychiatric disorder, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In letters issued in May 2003, September 2004, and July 2007, both prior and subsequent to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, he was advised that he should submit all evidence in his possession in the May 2003, September 2004, and July 2007 letters.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the July 2007 letter.  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was cured by the issuance of VCAA notice followed by readjudication of the July 2009 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Therefore, any timing deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded a VA examination or medical opinion in response to his claim for service connection for prostate cancer but has determined that no such examination or opinion is required.  As explained below, the claims file does not support a finding of an in-service incurrence of prostate cancer or any type of injury or exposure which suggests a link to prostate cancer.  There is no evidence of a nexus between the Veteran's prostate cancer and service, including exposure to herbicides and other chemicals, and he has not reported a continuity of symptomatology.  

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned identified the issues and advised the Veteran to provide medical opinions in support of his claims.  The undersigned asked the Veteran about relevant treatment, in an effort to see if there was additional evidence that could be sought, and suggested he seek statements from persons who may have witnessed relevant events.  The remands were premised, in part, on information elicited at the hearing.

The issue on appeal was previously before the Board in December 2006 and October 2010, when it was remanded for additional development.  In accordance with the remand instructions and in relevant part, the Veteran's VA treatment records were obtained and associated with the claims file, a negative response was received as to whether herbicides were used at Parris Island, South Carolina, while the Veteran was stationed there, and a supplemental statement of the case was issued in April 2012.  Since the record reflects compliance with the December 2006 and October 2010 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several disorders, including prostate cancer.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.  

If a chronic disease, such as a malignant tumor, is present to a compensable degree within one year of service, service connection will be presumed.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307, 3.307(a).  If a chronic disease is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Acquired Psychiatric Disability

The Veteran contends that he incurred PTSD as a result of an in-service personal assault, where he was beaten by his drill instructor during boot camp.  

There are specific regulatory requirements to establish service connection for PTSD:

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. The following provisions apply to claims for service connection of posttraumatic stress disorder diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the veteran was a prisoner-of-war under the provisions of § 3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.
38 C.F.R. § 3.304(f) (2011).

The record demonstrates multiple diagnoses of an acquired psychiatric disorder, including PTSD, and depression.  Therefore, the Board must consider service connection for an acquired psychiatric disability, regardless of the precise diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009)

The Veteran has consistently reported that he was assaulted during boot camp by a drill instructor.  He reported in multiple statements as well as in his testimony that he had struggled with psychiatric symptoms, including depression, ever since this incident.  He reported that immediately after the assault, he threw himself into work in order to deal with his feelings about the incident.  

He is competent to report events such as this assault as well as current symptoms of his psychiatric disability and when such symptoms began.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His statements have been consistent, are considered to be credible, and are sufficient to establish the in-service incurrence of an acquired psychiatric disorder, to include depression, and a continuity of symptomatology since that event.  

In addition, in June 2007, a private psychiatrist diagnosed severe PTSD and neurotic depression based upon the Veteran's reports of the in-service assault.  At a VA examination in April 2009, the examiner also diagnosed PTSD based on the in-service assault.  In November 2010 the VA examiner confirmed the diagnosis based on the in-service assault.

Two of the three criteria for service connection for PTSD-a diagnosis and medical evidence linking the diagnosis to an in-service stressor.  The remaining question is whether there is credible supporting evidence of the stressor.  Because the stressor is a personal assault, the credible supporting evidence can consist of evidence of behavior changes in response to the stressor.  38 C.F.R. § 3.304(f)(5).

Oddly, the VA examiner opined that there was no "significant evidence of any commonr frequent 'behavior changes'" in response to the stressor that was used as the basis for the diagnosis of PTSD.  Both the VA examiner and the private psychiatrist did; however, report the onset of symptoms that began in response to the personal assault.  These include panic attacks, anxiety, and social withdrawal.  These symptoms constitute behavior changes in that they did not exist prior to the assault and were linked to the assault.  As such, they provide credible supporting evidence of the claimed stressor.  See Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011) (findings on an examination can provide evidence of behavior changes to support an in-service personal assault).  

The VA examiner diagnosed only PTSD, while the private examiner also diagnosed depression.  Regardless of diagnosis, the underlying psychiatric disability has been linked to the in-service personal assault, and is thus service connected. 

Resolving all doubt in the Veteran's favor, the claim for service connection for an acquired psychiatric disability diagnosed as PTSD and depression is granted.  

Prostate Cancer

The Veteran contends that he incurred prostate cancer as a result of multiple possible exposures to various chemicals, including cadmium, white phosphorus, tear gas, and herbicides.  The Veteran did not have any foreign service.  As he did not service in Vietnam or in qualifying areas of Korea, he is not presumed to have been exposed to herbicides.

The Veteran has not asserted any verifiable instances where he was actually exposed to herbicides or any other chemicals, and there is no evidence of such.  Service treatment records are negative for symptoms, treatment, or diagnoses of prostate cancer or any possible chemical exposure.  The first evidence of prostate cancer came in 2003, more than 33 years post-discharge.   

The Veteran has not submitted any evidence that he was actually exposed to any of the reported chemicals or that such chemicals actually caused his prostate cancer.  During the Board hearing, he stated only that he may have been exposed to such chemicals but that he was not sure. 

He submitted multiple articles about the properties of various chemicals throughout the claim.  The Board notes that one article states that white phosphorus is not a known carcinogenic and none of the articles state that the chemicals discussed have specifically been linked to the incurrence of prostate cancer.  

In August 2011, the Department of Defense responded to a request for information about whether herbicides were used at the Marine Corps Recruiting Depot (MCRD) at Parris Island with a list of places where such herbicides were used, stored, or tested within and outside of the United States.  Parris Island, or other locations in South Carolina, were not included on that list.  

In February 2012, the Modern Military Branch of the National Archives and Records Administration reported that the unit command chronology for the period indicated by the Veteran did not mention of the use of Agent Orange at the MCRD Parris Island.  

In March 2012, the agency of original jurisdiction made a formal finding of a lack of information required to corroborate exposure associated with a claim for service connection for prostate cancer as due to herbicide exposure was issued.  

Although the Veteran has speculated that he might have been exposed to cadmium, tear gas, and white phosphorus, there is no evidence; that such potential exposure is connected in any way to his incurrence of prostate cancer.   

There is no medical evidence demonstrating a link between any of the reported or possible exposures and prostate cancer.  The Veteran himself recognized during the Board hearing that, as a layman, he is not competent to assert such a link.  Cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (while a lay person can attest to his in service experiences and current symptoms, and to report diagnoses provided by medical professionals, it would require scientific or medical expertise to say that chemical exposure caused cancer).  

He has also not reported a continuity of symptomatology, and there is no other evidence of continuity dating back to service.  In fact, prostate cancer was not identified until 33 years post-discharge.  

As the competent medical evidence does not show that the Veteran's prostate cancer is related to service, the preponderance of the evidence is against the claim on a direct and presumptive basis, and the benefit-of-the-doubt rule does not apply.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, anxiety and depression, is granted.  

Service connection for prostate cancer is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


